 
Exhibit 10.1


RE-EXECUTION OF EQUITY PLEDGE AGREEMENT


THIS RE-EXECUTION OF EQUITY PLEDGE AGREEMENT (this “Re-execution”) is dated
September 9, 2011, and is entered into in Pingdingshan City, Henan Province,
Peoples’ Republic of China, by and among Pingdingshan Hongyuan Energy Science
and Technology Development Co., Ltd. (“Pledgee”) and each of the shareholders
(collectively the “Pledgors”) of Henan Province Pingdingshan Hongli Coal & Coke
Co., Ltd. (“Hongli”) including its branch factory, Baofeng Coking Factory
(“Baofeng Coking”), and its subsidiaries, Baofeng Hongguang Environment
Protection Electricity Generating Co., Ltd. (“Hongguang Power”) and Baofeng
Hongchang Coal Co., Ltd. (“Hongchang Coal”). Pledgee and Pledgors are each
referred to in this Re-execution as a “Party” and collectively as the “Parties.”
Hongli, Baofeng Coking, Hongguang Power and Hongchang Coal are collectively
referred to as “Hongli Group.” Hongli Group and Sinocoking Coal and Coke
Chemical Industries, Inc., a Florida company and the ultimate parent company of
Pledgee are each made a party hereto for the sole purpose of acknowledging this
Re-execution. Capitalized terms used but not defined herein shall have the
meanings set forth in that certain Equity Pledge Agreement (defined in the
Recitals below).


RECITALS:
 
WHEREAS, reference is made to that certain Equity Pledge Agreement dated as of
March 18, 2009 by and among the Parties (the “Equity Pledge Agreement”);


WHEREAS, per the requirements of Pingdingshan People’s Government, Hongli has
increased its registered capital by Renminbi (“RMB”) 20,000,000 (the “Increased
Registered Capital Amount”), from RMB 8,080,000 to RMB 28,080,000, to retain its
coal trading license;


WHEREAS, the shareholders of Hongli have fully contributed the Increased
Registered Capital Amount in accordance with their written resolutions dated
March 18, 2011, which contributions were registered with the Administration for
Industry and Commerce of Pingdingshan City, Henan Province, on April 29, 2011,
as a result of which their respective ownership percentages in Hongli have
changed (the “Ownership Percentage Changes”); and


WHEREAS, the Parties desire to re-execute the Equity Pledge Agreement in order
to reflect the Increased Registered Capital Amount and the Ownership Percentage
Changes.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
agreements herein contained and for other good and valuable consideration, the
parties hereto agree as follows:


1.  
The Parties hereby agree and acknowledge this Re-execution shall be deemed a
re-execution of the Equity Pledge Agreement (including the appendices thereto),
and that the signature pages of the Parties hereto shall be deemed to replace
the signature pages of the Parties to the Equity Pledge Agreement (including the
appendices thereto) in their entirety. The Parties further agree that the
statements regarding the Increased Registered Capital Amount and the Ownership
Percentage Changes in the Recitals of this Re-execution shall supersede any and
all prior representations and/or agreements of the Parties in the Equity Pledge
Agreement regarding the registered capital of, and the apportionment of
ownership percentages in, Hongli.



2.  
Except as expressly set forth herein, this Re-execution shall not be deemed to
be a waiver, amendment or modification of any provisions of the Equity Pledge
Agreement (except to the extent herein set forth), or any other document,
instrument and/or agreement executed or delivered in connection therewith, in
each case whether arising before or after the date hereof or as a result of
performance hereunder or thereunder, all of which (except as specified herein)
remain in full force and effect.



3.  
This Re-execution shall be governed and construed under the laws of the People’s
Republic of China, and shall be binding on and shall inure to the benefit of the
parties and their respective successors and permitted assigns.



4.  
This Re-execution may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one instrument.
A facsimile or other electronic transmission of this signed Re-execution  shall
be legal and binding on all parties hereto.



[Remainder of page left blank intentionally.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Re-execution as of the
date first set forth above.
 
PLEDGEE:
Pingdingshan Hongyuan Energy Science and Technology Development Co., Ltd.      
       
Legal Representative:
/s/ LV Jianhua                     
 
Name:
LV Jianhua
 
Title:
Executive Director
           
PLEDGORS:
     
/s/ LV Jianhua                     
   
LV Jianhua
   
Owns 85.40% of Hongli
               
/s/ ZHENG Xin                    
   
ZHENG Xin
   
Owns 9.19% of Hongli
               
/s/ XU Wenqi                      
   
XU Wenqi
   
Owns 3.99% of Hongli
               
/s/ SONG Guoxiang            
   
SONG Guoxiang
   
Owns 1.42% of Hongli
                Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.        
     
Legal Representative:
/s/ LV Jianhua                     
 
Name:
LV Jianhua
 
Title:
Executive Director
 
Owns 100% of Hongguang Power
                Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd.        
     
Legal Representative:
/s/ LV Jianhua                     
 
Name:
LV Jianhua
 
Title:
Executive Director
 
Owns 100% of Hongchang Coal
 





 
 

--------------------------------------------------------------------------------

 


SIGNATURE PAGE OF HONGLI GROUP AND THE COMPANY


ACKNOWLEDGED BY:


Henan Province Pingdingshan Hongli Coal & Coke Co., Ltd. (including its branch
factory, Baofeng Coking Factory)
       
Legal Representative:
/s/ LV Jianhua                      
Name:
LV Jianhua
Title:
Executive Director
         
     
Baofeng Hongguang Environment Protection Electricity Generating Co., Ltd.
       
Legal Representative:
/s/ ZHU Guoli                      
Name:
ZHU Guoli
Title:
Executive Director
       
Baofeng Hongchang Coal Co., Ltd.
       
Legal Representative:
/s/ LV Jianhua                      
Name:
LV Jianhua
Title:
Executive Director
       
Sinocoking Coal and Coke Chemical Industries, Inc.
       
By:
/s/ LV Jianhua                      
Name:
LV Jianhua
Title:
Chief Executive Officer